DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on January 27, 2021 is acknowledged.  The traversal is on the ground that the full collection of inventions could be searched without undue search burden. The instant application was filed  under the Patent Cooperation Treaty and entered US practice for examination under 35 CFR 371. As a consequence, the criteria for restriction is based upon lack of unity not search burden. A lack of unity was established in the restriction requirement and the applicant has not refuted the argument that was made. Therefore, the restriction is maintained.  The requirement is still deemed proper and is therefore made FINAL.
Claims 30, 47-50, 64, and 66 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 



Claim Objections
Claim 5 is objected to because of the following informalities:  the claim recites “the vitamin K”. While only one vitamin K is recited in the parent claim, it is a specific subcategory of vitamin K. Thus the recitation of claim 5 should parallel that of its parent and recite “the vitamin K2”.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 7 are rejected under 35 U.S.C. 102)a)(1) as being anticipated by Tomiuga et al. (Japanese’s Journal of Pharmacology 1994 65:35-45) as evidenced by Lerolle et al. (American Journal of Medicine 2002 113:99-103).
Tomiuga et al. disclose rats (mammals) having hypercalciuria that are treated with menatetrenone (vitamin K2, MK-4) to address the excess of calcium excreted in their urine (see abstract and page 35). Lerolle et al. teach that hypercalciuria is deemed present at 0.1 mmol/kg/day (see page 99 first column). The control rats of Tomiuga et al. produce 0.6 mmol/kg/day at week 1, but those treated with oral MK-4 have a level of 0.49 mmol/kg/day (see page 36 first column third full paragraph and table 6 control and 1 mg/kg MK-4 group). The experiments were continued over five additional weeks and .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Tomiuga et al. in view of Robert et al. (Calcified Tissue International 1985 37:143-147 – see IDS) as evidenced by Lerolle et al. 
Tomiuga et al. teach rats having hypercalciuria and are treated with menatetrenone (vitamin K2, MK-4) to treat the excess of calcium excreted in their urine (see abstract and page 35). Lerolle et al. teach that hypercalciuria is deemed present at 
Robert et al. also teach rats having hypercalciuria (see summary). Here, the rates are treated with an oral supplement of vitamin K1 (see page 144 first column second full paragraph). The result of the treatment is a decrease in urinary calcium (see figure 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to administer vitamin K1 along with the vitamin K2 in the method of Tomiuga et al. because both vitamins are effective at treating hypercalciuria. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) see MPEP 2144.06. Therefore claims 1-2, 4, and 7 are obvious over Tomiuga et al. in view of Robert et al. as evidenced by Lerolle et al. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Jie et al. (British Journal of Haematology 1993 83:100-104) in view of McCleary (US PGPub No. .
Jie et al. teach of the administration of vitamin K1 to patients and the resulting impact on urinary calcium excretion (see abstract). Several patients have a urinary ratio of calcium to creatinine of greater than 0.15, which according to Foley et al. corresponds to hypercalciuria (see figure 1 and Foley et al. page 685 first column first full paragraph). Oral administration of vitamin K1 resulted in a reduction in the urinary ratio of calcium to creatinine (see page 101 first column fourth full paragraph and figure 1). The co-administration of a citrate salt is not detailed.
McCleary teaches that oral sodium citrate improves urinary calcium loss (see paragraph 30). They additionally teach the administration of a supplement that may include a citrate salt and vitamin K to support healthy calcium metabolism (see claims 15 and 18).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add sodium citrate, as taught by McCleary, to the composition administered by Jie et al. so as to treat hypercalciuria. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 6 is obvious over Jie et al. in view of McCleary as evidenced by Foley et al.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over McCleary 
McCleary teaches the administration of an oral preparation to support calcium metabolism (see abstract). They teach that the compositions are also useful to treat 
While a full example for each method embodiment that follows from the teachings of McCleary is not provided, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to follow their guidance and treat calcium nephrolithiasis with their vitamin K containing composition. Therefore claim 14 is obvious over McCleary.

Claims 1-7, 14, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over McCleary in view of Loizou et al. (US PGPub No. 2009/0110674), Jie et al., Tomiuga et al., and Bolster et al. (US PGPub No. 2012/0208893) as evidenced by Foley et al.
McCleary teaches the administration of an oral preparation to support calcium metabolism (see abstract). They teach that the compositions are also useful to treat abnormal calcium metabolic conditions such as hypercalciuria and calcium nephrolithiasis (see paragraphs 25 and 32, and 37; instant claims 1, 6, and 14). The compositions are taught and exemplified to include vitamin K (see paragraph 44 and example 3, and claims 15 and 18). The example highlights the composition in order to combat skeletal calcium loss via an oral administration to a human (see paragraphs 5-7 and example 3). Potassium is also present in the composition and exemplified at 195 
Loizou et al. teach that oral potassium is a known treatment for hypercalciuria (see paragraph 266).
Vitamins K1 and K2 are highlighted as effective treatments to lower urinary calcium in hypercalciuria patients. Jie et al. teach of the administration of vitamin K1 to patients and the resulting impact on excess urinary calcium excretion (see abstract). Several patients have a urinary ratio of calcium to creatinine of greater than 0.15, which according to Foley et al. corresponds to hypercalciuria (see figure 1 and Foley et al. page 685 first column first full paragraph). Oral administration of vitamin K1 resulted in a reduction in the urinary ratio of calcium to creatinine (see page 101 first column fourth full paragraph and figure 1). Tomiuga et al. teach rats having hypercalciuria and are treated with menatetrenone (vitamin K2, MK-4) to treat the excess of calcium excreted in their urine (see abstract and page 35). In addition, there are a finite number of varieties of vitamin K, namely K1, K2, K3, K4 and K5 (see Bolster et al. paragraph 28). The vitamin K1 and K2 include menaquinone (MK7), menatetrenone (MK4), phylloquinone, and phytomenadione.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to treat calcium nephrolithiasis or hypercalciuria in humans with the composition McCleary where a vitamin K1, vitamin K2, or a combination is included along with a citrate salt (see instant claims 1-7 and 14). These choices of components would have been obvious based upon the guidance provided by McCleary as well as that of Jie et al. and Tomiuga et al. who point to the effectiveness .

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over McCleary in view of Loizou et al., Jie et al., Tomiuga et al., and Bolster et al. as evidenced by Foley et al. as applied to claims 1-7, 14, and 27 above, and further in view of Foley et al.
McCleary in view of Loizou et al., Jie et al., Tomiuga et al., and Bolster et al. as evidenced by Foley et al. render obvious the limitations of instant claim 1.  Foley et al. further teaches that normal levels of urinary calcium span from 100 to 250 mg over the course of 24 hours and elevated levels are deemed to occur above a value of 300 mg over 24 hours (see page 683 second column).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a patient with a urinary calcium level of greater than 300 mg over 24 hours for the hypercalciuria treatment of the modified McCleary reference because these patients have elevated urinary calcium that would be expected to be lowered by the treatment. Therefore claim 8 is obvious over McCleary in view of Loizou et al., Jie et al., Tomiuga et al., Bolster et al., and Foley et al.


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/CARALYNNE E HELM/           Examiner, Art Unit 1615